Citation Nr: 0526639	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-08 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for hemorrhoids.

2.  Entitlement to a compensable rating for dermatophytosis 
pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1956 to January 1961.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2003 rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
provided testimony at a hearing at the RO in October 2004.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran's hemorrhoids are no more than moderate; 
hemorrhoids that are large or thrombotic, irreducible, or 
with excessive redundant tissue evidencing frequent 
recurrences are not shown, nor are hemorrhoids shown to cause 
persistent bleeding or secondary anemia.

2.  The veteran's dermatophytosis pedis is not manifested by 
involvement of at least 5 percent of the entire body or at 
least 5 percent of the exposed areas; and has not required 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.


CONCLUSIONS OF LAW

1.  A compensable rating is not warranted for the veteran's 
hemorrhoid disorder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code (Code) 7336 (2004).

2.  A compensable rating is not warranted for the veteran's 
dermatophytosis pedis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Codes 7806, 7813 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The September 2003 rating decision and the January 2004 SOC 
explained what the record showed, and why the respective 
noncompensable ratings were continued.  The SOC first 
provided the veteran proper VCAA-type notice.  [A December 
2002 letter attempted to provide such notice, but erroneously 
cited what was needed to establish service connection, as 
opposed to what was necessary to prevail in claims for 
increased ratings.]  The SOC also advised the veteran as to 
what was necessary to establish entitlement to increased 
ratings, outlined the notice provisions of the VCAA as 
codified in 38 C.F.R. § 3.159, including advising the veteran 
what evidence VA would obtain, what evidence it was his 
responsibility to obtain, and that he should submit 
everything pertinent to his claims.  A March 2005 
supplemental SOC (SSOC) advised him of the current posture of 
his claims.  The SSOC also notified him of the revised 
criteria for rating skin disorders which became effective 
August 30, 2002.    

While VCAA notice to the appellant did not precede the 
September 2003 rating decision, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error, and that the appellant was 
not prejudiced by the timing.  The content of the notice 
provided to the appellant in the SOC fully complied with the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After notice was provided the veteran has had 
ample opportunity to respond and submit evidence and argument 
in support of his claims, after which the matters were 
readjudicated.  See March 2005 (mailed) SSOC.  

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA outpatient treatment 
records.  He has been afforded VA examinations, most recently 
in January 2005.  VA's duties to assist, including those 
mandated by the VCAA, are met.  The veteran is not prejudiced 
by the Board's review of the claims on the merits at this 
point.  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Factual Basis

A September 2001 VA dermatology clinic treatment note shows 
that the veteran complained of itching eruptions on his feet.  
Dermatofibroma (area not specified) was diagnosed.  

A September 2001 VA general surgery consult note shows that 
examination of the veteran showed several columns of internal 
hemorrhoids, and a polyp adjacent to one of them.  

A December 2002 VA outpatient treatment record notes that 
there were no current hemorrhoid problems.

On March 2003 VA examination the veteran complained of recent 
bleeding and itching stemming from his hemorrhoids.  He 
complained of trouble with athletes' foot since 1956.  Rectal 
examination revealed horizontal scars at 12 and 6 o'clock and 
a vertical scar at 6 o'clock.  No hemorrhoids were visualized 
externally.  Skin examination of the feet showed slight 
increase in sweating, some scaling, and some superficial 
ulceration between the toes of both feet of minimal degree.  
There was no local heat or tenderness.  The diagnoses 
included past history of external hemorrhoids with bleeding 
with operative repair in 1958 with recent recurrent 
constipation and associated bleeding, and chronic 
dermatophytosis of both feet, with minimal symptoms, and 
minimal disability.  

A March 2004 VA outpatient treatment record shows that 
"DRE" [digital rectal examination] was normal.

A September 2004 VA outpatient treatment record shows that on 
foot examination there were no skin breaks, deformity, 
erythema, trauma, pallor on elevation, dependent rubor, nail 
deformities, extensive callus, or pitting edema.  Sensory 
examination was normal.  

At an October 2004 hearing before a hearing officer at the 
RO, the veteran testified that his "foot fungus" was 
manifested by itching and stinging, which he treated with 
steroids.  Concerning his hemorrhoids, he indicated that he 
had rectal bleeding.  

On January 2005 VA examination, the veteran indicated that he 
had suffered from hemorrhoids since 1956 and underwent 
hemorrhoidectomy in 1958.  He complained of rectal bleeding.  
He stated that his skin disorder of the feet was worse in the 
summer.  He related that he used witch hazel to treat his 
feet and also (once a week) used a "purple pill that 
dissolves in water" that improved the condition a lot.  
Rectal examination showed no prolapsed hemorrhoids.  
Examination of the feet revealed no fungal infection (the 
examiner noted that it was winter).  There was some mild 
eczema on the medial side of the left foot under the medial 
malleolus, consistent with dermatitis; otherwise, no 
abnormalities were noted.  The diagnoses were history of 
hemorrhoids with continuing symptoms; and dermatophytosis 
pedis as shown on treatment notes, worse in the summer, with 
"preventative" treatment.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
Diagnostic Code (Code) applies, the higher evaluation is 
assigned if the disability picture more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  

Hemorrhoids are rated under 38 C.F.R. § 4.114, Code 7336.  
Mild or moderate hemorrhoids are rated 0 percent.  A 10 
percent rating is assigned for hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue 
evidencing frequent recurrence.  A 20 percent rating is 
warranted for persistent bleeding and secondary anemia, or 
with fissures.  

Words such as "mild" and "moderate" are not defined in the 
Rating Schedule.  "Mild" is defined as "moderate in type, 
degree, effect, or force."  Webster's II New College 
Dictionary, Third College Edition (1995), 694.  "Moderate" 
is defined as "of average or medium quantity, quality, or 
extent."  Id. at 704.  In any event, rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

Dermatophytosis is rated under Code 7813, which provides for 
rating as scars dermatitis or eczema (under Code 7806), 
depending upon the predominant disability.  If the condition 
involves less than 5% of the entire body or less than 5%  of 
exposed areas, and no more than topical therapy is required, 
a 0 percent rating is to be assigned.  If it involves an area 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected; or requires intermittent systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past twelve-month period, a 10 percent rating is 
warranted.  A 30 percent rating provides requires 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or; that systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  A maximum 
60 percent rating is warranted when the area involved is more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas, or; when constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs was required during the past twelve-month period.  38 
C.F.R. § 4.118, Code 7806.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

Hemorrhoids

On January 2005 VA examination there was no evidence of large 
or thrombotic, irreducible hemorrhoids, with excessive 
redundant tissue, evidencing frequent recurrences, or 
persistent bleeding.  In fact, the examiner commented that he 
found no prolapsed hemorrhoids.  (Nor was there any evidence 
of anemia or persistent bleeding as required for the still 
higher, 20 percent, rating.)  While the veteran complained of 
rectal bleeding on March 2003 and January 2005 VA 
examinations, hemorrhoids were not visualized on either 
occasion.  Further, and also noteworthy, is that a review of 
other medical records on file (including of digital rectal 
prostate examination) did not reveal any recent treatment for 
hemorrhoids (or any incidental finding of bleeding from 
hemorrhoids).  

Absent any findings indicating that the veteran has 
hemorrhoids that are more than moderate, a compensable rating 
is not warranted.  While his statements describing his 
symptoms (i.e., bleeding and constipation) are considered to 
be competent evidence (see Espiritu, supra), his statements 
must be viewed in conjunction with the objective medical 
evidence (as required by the rating criteria).  

The preponderance of the evidence is against the claim; and 
it must be denied.

Dermatophytosis Pedis

The predominant disability is more analogous to dermatitis 
(than to scars or to head, face, or neck, disfigurement).  
Consequently, the rating should properly be under Code 7806.  
38 C.F.R. § 4.118, Code 7813.  The medical evidence does not 
show that dermatophytosis of the feet is manifested by 
involvement of at least 5 percent of the entire body or at 
least 5 percent of the exposed areas.  Furthermore, the 
veteran is not shown to have received any systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
during the past 12-month period.  He apparently self-
medicates with topical applications and a nonprescription 
"purple pill that dissolves in water".  He asserts that the 
problem is seasonal, and worse in the summer.  However, both 
winter (January 2005) and late summer (September 2004) VA 
examinations revealed findings that were essentially normal.  
The veteran's stated opinions that the disability is more 
symptomatic than shown by the record are self-serving; 
furthermore, they are not competent evidence, as he is a 
layperson, and lacks competence to provide a medical opinion.  
Espiritu, supra.  

The criteria for a compensable rating for this disability are 
neither met nor approximated; the symptoms shown are well 
within the parameters for a 0 percent rating.  

The preponderance of the evidence is against this claim, and 
it must be denied.


ORDER

A compensable rating for hemorrhoids is denied.

A compensable rating for dermatophytosis pedis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


